     Case 1:20-cr-00015-PKC Document 1 Filed 11/21/19 Page 1 of 8

                                                            ORIGINAL
Approved:
                                                         . WIRSHBA
                      United States

Before:     HONORABLE SARAH NETBURN
            United States Magistrate Judge
            Southern District of New York

------------------                      X
                                             SEALED COMPLAINT
 UNITED STATES OF AMERICA
                                             Violation of
          - v. -                             50 u.s.c. § 1705

 VIRGIL GRIFFITH,                            COUNTY OF OFFENSE:
                                             NEW YORK
                       Defendant.

------------------                      X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          BRANDON M. CAVANAUGH, being duly sworn, deposes and
says that he is a Special Agent with the Federal Bureau of
Investigation (the "FBI"), and charges as follows:

                               COUNT ONE
                      (Conspiracy to Violate the
            International Emergency Economic Powers Act)

          l.   From at least in or about August 2018, up to and
including in or about November 2019, in the Southern District of
New York, North Korea, and elsewhere outside of the jurisdiction
of any particular State or district of the United States, VIRGIL
GRIFFITH, the defendant, and others known and unknown, at least
one of whom is expected to be first brought to and arrested in
the Southern District of New York, knowingly and willfully did
combine, conspire, confederate, and agree together and with each
other to violate licenses, orders, regulations, and prohibitions
in and issued under the International Emergency Economic Powers
Act ("IEEPA"), codified at Title 50, United States Code,
Sections 1701-1706.

          2.   It was a part and an object of the conspiracy
that VIRGIL GRIFFITH, the defendant, and others known and
unknown, would and did provide and cause others to provide
     Case 1:20-cr-00015-PKC Document 1 Filed 11/21/19 Page 2 of 8




services to the Democratic People's Republic of Korea ("DPRK" or
"North Korea"), without first obtaining the required approval of
the U.S. Treasury Department's Office of Foreign Asset Control
("OFAC"), in violation of 50 U.S.C. § 1705(a), 31 C.F.R.
§§ 510.206(a), 510.212(b), and Executive Orders 13466 and 13722.

          3.   It was further a part and an object of the
conspiracy that VIRGIL GRIFFITH, the defendant, and others known
and unknown, would and did evade and avoid, and attempt to evade
and avoid, the requirements of U.S. law with respect to the
provision of services to the DPRK, in violation of 50 U.S.C.
§ 1705(a), 31 C.F.R. §§ 510.212(a)-(b), and Executive Orders
13466 and 13722.

           (Title 50, United States Code, Section 1705;
                Executive Orders 13466 and 13722;
          Title 18, United States Code, Section 3238.)

          The bases for my knowledge and the foregoing charge
are, in part, as follows:

          1.   I am a Special Agent with the FBI, currently
assigned to the FBI's Counterintelligence Division. This
Affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this Affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

                               Overview

          ~-   In or about April 2019, VIRGIL GRIFFITH, the
defendant, traveled to the DPRK to attend and present at the
"Pyongyang Blockchain and Cryptocurrency Conference" (the "DPRK
Cryptocurrency Conference"). The U.S. State Department denied
GRIFFITH permission to go to the DPRK to attend the DPRK
Cryptocurrency Conference due to the DPRK Sanctions, but
GRIFFITH nonetheless traveled to the DPRK, via China, in order
to participate. At the DPRK Cryptocurrency Conference, in
violation of the DPRK Sanctions, GRIFFITH gave a presentation on
topics that were pre-approved by DPRK officials, provided the
DPRK with valuable information on blockchain and cryptocurrency
technologies, and participated in discussions regarding using

                                   2
      Case 1:20-cr-00015-PKC Document 1 Filed 11/21/19 Page 3 of 8




cryptocurrency technologies to evade sanctions and launder
money . After the DPRK Cryptocurrency Conference , GRIFFITH also
encouraged other U.S . c i tizens to travel to the DPRK.

                          The DPRK Sanctions

             6.   The IEEPA , codified at Title 50, United States
Code , Sec t ions 1701 - 1706 , confers upon the President authority
to deal with unusual and extraordinary threats to the national
s ecurity and foreign policy of the United States . Section 1705
provides , in part , that " [i]t shall be unlawful for a person to
violate , attempt to violate, conspire to violate, or cause a
vio l ation of any license , order , regulation , or prohibition
issued under this title." 50 U.S . C . § 1705(a).

          !.     Beginning with Executive Order 13466, issued on
June 26, 2008 , the President found that the situation "on the
Korean Peninsu l a constitute[s] an unusual and extraordinary
threat to the national security and foreign policy of the United
States and .     . declare[d] a national emergency to deal with
that threat. "

          8.   Following the issuance of Executive Order 13466 ,
OFAC promulgated the North Korea Sanctions Regulations ("NKSR")
to further implement the DPRK Sanctions . See 31 C . F.R. Part 510 .

           9.     On March 18 , 2016, the President issued Executive
Order 13722 , wh i ch prohibited both "the exportation or
reexportation , direct or indirect , from the United States, or by
a United States person , wherever located , of any goods,
services, or technology to North Korea" and "any approval,
financing , fac i litat i on , or guarantee by a United States person ,
wherever loc a ted , of a transaction by a f6reign person where the
transaction by that foreign person would be prohibited by this
section if per f ormed by a United States person or within the
United States ."

          l C. Executive Order 13722 also prohibits transactions
that evade or avoid , have the purpose of evading or avoiding,
cause a violation of , or attempt to violate the terms of the
Order .

          11.   Pursuant to Executive Order 13722, and to
incorporate certain other legislation, OFAC amended and reissued
the NKSR in their entirety on March 5 , 2018. Since that time,
the NKSR specifically prohibit , among other things , the
"exportation or reexportation , directly or indirectly, from the
United States , or by a U . S . person, wherever located, of any

                                    3
     Case 1:20-cr-00015-PKC Document 1 Filed 11/21/19 Page 4 of 8




goods , services , or technology to North Korea," "[a]ny
transaction .        . that evades or avoids, has the purpose of
evading or avoiding, c aus es a violation of , or attempts to
violate any of the prohibitions set forth in this part," and
"[a]ny conspiracy formed to violate the prohibitions set forth
in this part." 31 C .F.R. §§ 510.206(a), 510 . 212(a)-(b) . Thus ,
under OFAC 's regulations , "U . S . persons may not, except as
authorized by or pursuant to this part, provide legal,
accounting , financial, brokering, freight forwarding ,
transportation , public relations, or other services to any
person in North Korea or to the Government of North Korea." Id.
§ 510 . 405 (d) (1).

               Griffith's Cryptocurrency Expertise

          12. Cryptocurrency is a decentralized, peer-to-peer
form of electronic currency that can be digitally traded and
functions as (1) a medium of exchange; (2) a unit of account;
and/or (3) a store of value, but does not have legal tender
status. Unlike "fiat currency ," such as the U.S. dollar and the
Euro, cryptocurrency is not issued by any jurisdiction and
functions only by agreement within the community of users of
that particular currency.

           13.  A blockchain is a public, distributed electronic
ledger that, among other things, records cryptocurrency
transfers . The blockchain only records the movement of
cryptocurrency ; it does not by itself identify the parties to
the transfer. As a result, the users can remain anonymous .

           14   Based on my review of publicly available sources,
I know , among other things, that :

               a.   VIRGIL GRIFFITH , the defendant, possesses a
doctorate from the California Institute of Technology in
computational and neural systems, and a bachelors of science in
computer and cognitive science from the University of Alabama.

                b.     GRIFFITH is employed by an entity that
functions as an open - source platform for the development of
blockchain and cryptocurrency technologies, including, among
other things , a particular type of the cryptocurrency
("Cryptocurrency - 1") . Cryptocurrency-1, like other
cryptocurrencies, is not issued by any government or bank, but
is instead generated and controlled through computer software
operating on a decentralized peer-to - peer network.

                Griffith's May 22, 2019 Admissions

                                   4
     Case 1:20-cr-00015-PKC Document 1 Filed 11/21/19 Page 5 of 8




          15. On or about May 22, 2019, I participated in a
consensual interview of VIRGIL GRIFFITH, the defendant, in
Manhattan, New York (the "May 22 Interview"). Based on my
participation in that May 22 Interview, I know that GRIFFITH
stated, among other things, the following in substance and in
part:

                a.   GRIFFITH is a United States citizen living
in Singapore.


               b.   In or about April 2019, GRIFFITH traveled to
the DPRK to attend and make a presentation at the DPRK
Cryptocurrency Conference.

               c.   GRIFFITH knew that it was illegal to travel
to the DPRK and so sought permission from the U. S . Department of
State to travel to the DPRK. Although GRIFFITH's request was
denied by the State Department, GRIFFITH attended the DPRK
Cryptocurrency Conference nonetheless.

               d.   To facilitate his travel to the DPRK
Cryptocurrency Conference, GRIFFITH worked with a particular
individual ("CC-1"), who assisted GRIFFITH in arranging travel
to the DPRK. As part of that process, GRIFFITH communicated by
email with, among others, CC-1 and a DPRK diplomatic mission
facility in Manhattan, New York (the "DPRK Mission").

                e.   GRIFFITH secured a visa to travel to the
DPRK through the DPRK Mission. GRIFFITH paid one hundred Euro
for his v isa and elected to receive his visa on a separate paper
instead of affi xing the document to his U.S. passport. GRIFFITH
chose the separate paper for the visa in an effort to avoid
creating physical proof of his travel to the DPRK in his U.S.
passport.

               f.   On or about April 18 , 2019 , GRIFFITH
traveled to the DPRK through China.

               g.   On or about April 26 and April 27 , GRIFFITH
attended the DPRK Cryptocurrency Conference in Pyonyang along
with approximately 100 other attendees.

               h.   During the DPRK Cryptocurrency Conference,
an organizer of the DPRK Cryptocurrency conference ("CC - 2") told
GRIFFITH that, during his presentation, GRIFFITH should stress
the potential money laundering and sanction evasion applications

                                   5
      Case 1:20-cr-00015-PKC Document 1 Filed 11/21/19 Page 6 of 8




of cryptocurrency and blockchain technology as such topics were
most likely to resonate with the DPRK audience.

                i.    At the DPRK Cryptocurrency Conference,
GRIFFITH and other attendees discussed how blockchain and
cryptocurrency technology could be used by the DPRK to launder
money and evade sanctions, and how the DPRK could use these
technologies to achieve independence from the global banking
system. GRIFFITH ' s presentation at the DPRK Cryptocurrency
Conference was titled "Blockchain and Peace , " and he discussed,
among other things, how a blockchain technology, includi~g a
"smart contract ," could be used to benefit the DPRK. GRIFFITH
identified several DPRK Cryptocurrency Conference attendees who,
during his presentation , asked more specific questions of
GRIFFITH and prompted discussions on technical issues such as
"proof of work " versus ''proof of stake . " I know from my
training, experience , discussions with other law enforcement
officers and open source reporting, that these concepts relate
to the creation of new cryptocurrency through a process called
"mining."

               j.   After the DPRK Cryptocurrency Conference ,
GRIFFITH began formulating plans to facilitate the exchange of
Cryptocurrency-1 between the DPRK and South Korea. GRIFFITH
acknowledged that assisting with such an exchange would violate
sanctions against the DPRK, but stated that he wished to return
to the DPRK and attend the same DPRK Cryptocurrency Conference
the following year.

               k.   GRIFFITH showed FBI agents photographs of
himself in the DPRK and provided to FBI propaganda from the
DPRK, including newspapers and other literature.

                Griffith's Electronic Communications

           16 . Based on my participation in this investigation,
I know that on or about November 12, 2019, VIRGIL GRIFFITH, the
defendant , consented in writing to a search of his cellphone
 (the "Cellphone"). Based on my review of an extraction of the
Cellphone , I know , among other things, the following :

               a.   On or about November 26 , 2018, GRIFFITH
discussed his presentation with another individual ("Individual -
1") through electronic phone messages . Individual-1 asked, in
sum and substance, what interest North Koreans had in
cryptocurrency. GRIFFITH replied, in sum and substance,
"probably avoiding sanctions .   . who knows."


                                    6
     Case 1:20-cr-00015-PKC Document 1 Filed 11/21/19 Page 7 of 8




                 b.   Following the May 22 Interview, on or about
August 6 , 2019 , GRIFFITH sent an electronic message to a
particular individual ("Individual-2") that stated, in sum and
substance, "I need to send 1 [unit of Cryptocurrency-1) between
North and South Korea." In response, Individual-2 asked , in sum
and substance, "Isn't that violating sanctions?" GRIFFITH
replied, "it is . "

               c.   Electronic messages from the Cellphone also
reflect that GRIFFITH contacted at least two other United States
citizens to encourage them , in sum and substance, to travel to
the DPRK .

             Griffith ' s November 12 , 2019 Admissions

          17 . I know from my participation in this
investigation that on or about November 12, 2019, myself and
another FBI agent conducted a consensual interview of GRIFFITH
in San Francisco, California (the "November 12 Interview").
Based on my participation in that November 12 Interview, I know
that GRIFFITH stated, among other things, the following in
substance and in part:

               a.   GRIFFITH discussed in more detail his
presentation in the DPRK. He stated, in sum and substance, that
the DPRK government approved the topics within his presentation
in advance and that, in his estimation, attendees left the DPRK
Cryptocurrency Conference with a better understanding of
cryptocurrency and blockchain than when they arrived. GRIFFITH
claimed that this information included basic concepts accessible
on the internet .

               b.   GRIFFITH acknowledged that his presentation
at the DPRK Cryptocurrency Conference amounted to a "non-zero
tech transfer," that is , a transfer of technical knowledge from
GRIFFITH to other attendees .

               c.   GRIFFITH expressed a desire to obtain
citizenship in another jurisdiction.

          1 8 . Based on my review of law enforcement records and
discussions with other United States Government employees, I
know that VIRGIL GRIFFITH , the defendant, did not seek or
receive approval from OFAC to travel to or provide services to
the DPRK.




                                   7
                  Case 1:20-cr-00015-PKC Document 1 Filed 11/21/19 Page 8 of 8
.   '




                  WHEREFORE , the deponent respectfully requests that a
        warrant issue for the arrest of VIRGIL GRIFFITH, the defendant,
        and that he be arrested and imprisoned or bailed, as the case
        may be .



                                                    BRANDON M. CAVA'NA.UGH
                                                    Special Agent, FBI




                                       Judge
                                       York

         -. ...      --·




                                                8
